TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00133-CR


Theodore Koeppel, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT

NO. B-07-1013-S, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



O R D E R
PER CURIAM
On August 21, 2008, counsel's second motion for extension of time to file her brief
was granted, and the brief was ordered to be filed no later than October 20, 2008.  Despite this order,
counsel did not file a brief and now asks for a further extension of time to November 18, 2008.
The third motion for extension of time to file brief is granted.  Counsel for appellant,
Shawntell McKillop, is ordered to tender a brief for filing in this cause no later than November 26,
2008.  If counsel fails to comply with this order, she may be ordered to show cause why she should
not be held in contempt.




It is ordered November 14, 2008.

Before Chief Justice Law, Justices Puryear and Pemberton
Do Not Publish